DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to applicant’s communications filed on 5/3/2022. Claims 1-21 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-21 are determined to be directed to an abstract idea. 
The claims 1-21 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-10 are directed to a method (i.e., process), and claims 11-18 are directed to a system (machine/apparatus), and claims 19-21 are directed to non-transitory computing-device readable storage [media] (i.e., article of manufacture) which are statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 1 is directed specifically to the abstract idea of facilitating analysis of activity information by accessing respective information associated with a physical movement of an object by a by one or both of the first actor and the second actor, including sensed activity information corresponding to a condition/situation associated with movement by the first actor or the second actor, wherein the physical movement of the object is associated with manufacture of a product; analyzing the information, including analyzing activity associated with the condition/situation; and forwarding respective feedback based on the results of the analysis to one or both of the first actor and the second actor to avoid the condition/situation if the condition/situation is detrimental to the manufacture of the product; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of feedback from the analysis), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity information and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (following rules to facilitate analysis of activities involving multiple actors). Claims 2-10 are directed to the abstract idea of claim 1 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1. Claim 11 is directed specifically to the abstract idea of facilitating analysis of activity information by information associated with one or more stations, wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor; accessing information regarding the one or more stations associated with physical movement of an object by one or both of the first actor and the second actor, wherein the information includes sensed activity information corresponding to a condition/situation arising from the movement of either the first actor or the second actor; perform analytics associated with the one or more of the plurality of entities in the station, including analyzing respective activity of the first actor and the second actor; and forward feedback to one or both the first actor and second actor to avoid the condition/situation if the condition/situation is detrimental to the manufacture of the product, wherein the feedback is based on the results of the analysis; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of feedback from the analysis), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity information and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (following rules to facilitate analysis of activities involving multiple actors). Claims 12-18 are directed to the abstract idea of claim 11 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 11. Claims 19 is directed specifically to the abstract idea of facilitating analysis of activity information by accessing in real time respective information associated with a first actor and a second actor, including sensed activity information corresponding to a condition/situation associated with the movement by either the first actor or second actor; analyzing the information, including analyzing potential impact of the condition/situation on the manufacture of a product; and forwarding respective feedback in real time based on the results of the analysis to one or more of the first actor and second actor that participate in movement of an object that is associated with manufacture of a product, wherein the feedback is directed to avoidance of the condition/situation if the condition/situation is detrimental to the manufacture of the product.; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of feedback from the analysis), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity information and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (following rules to facilitate analysis of activities involving multiple actors). Claims 20-21 are directed to the abstract idea of claim 19 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 19. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-21 recite additional limitations which are hardware or software elements, such as a computer, one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more data storage units, the one or more data storage units configured to store information for the engine, the one or more engines configured to {perform functions of the invention}, or artificial intelligence (claim 4 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, regarding claims 1-21, one may interpret accessing, forwarding, storing steps as additional elements; in that case, these steps include insignificant extrasolution activity (such as mere data gathering) which does not provide a practical application for the abstract idea (MPEP 2106.05 (g)).
As per Step 2B of the subject matter eligibility analysis, while the claims 1-21 recite additional limitations which are hardware or software elements, such as a computer, one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more data storage units, the one or more data storage units configured to store information for the engine, the one or more engines configured to {perform functions of the invention}, or artificial intelligence (claim 4 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, regarding claims 1-21, one may interpret accessing, forwarding, storing steps as additional elements; in that case, these steps include insignificant extrasolution activity (such as mere data gathering) and/or well-understood, routine and conventional (receiving and transmitting data over a network, and storing retrieving data in a memory) which does not provide significantly more than the abstract idea (MPEP 2106.05 (d) & (g)).
Therefore, since there are no limitations in the claims 1-21 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen et al (US 20170098161 A1) in view of Markham et al (US 7401728 B2).
As per Claim 1, Ellenbogen teaches a method (Abstract and claim 1) comprising: 
accessing respective information associated with an activity by one or both of a first actor and a second actor, including sensed activity information corresponding to a condition/situation associated with [an activity] by the first actor or the second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); 
analyzing the information in a computer, including analyzing activity associated with the condition/situation (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; para. 0016, 0019-0020, 0085, 0094-0095, 0172-0173, regarding structural elements of the invention including processors, software components/modules, servers); and 
forwarding respective feedback based on the results of the analysis to one or both of the first actor and the second actor to avoid the condition/situation (Note that this limitation is optional since it is only performed when the if condition is TRUE; regardless Ellenbogen teaches this limitation as follows: para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”; para. 0171, “the current subject matter is not limited to the security domain, but can extend to voice recognition and other domains including physical security, safety, or asset protection; the improvement and/or monitoring of retail environments; real-time sensor feeds; historic sensor feeds; multiple sensors; residential, education, medical, financial, entertainment, industrial, transportation, commercial, law enforcement, military, and/or governmental applications”), and the activity being moving physical object in a product manufacturing environment may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing activity of physical movement of objects in an activity space by actors for a condition/situation associated with movement; wherein the physical movement of the object is associated with manufacture of a product and identifying/communicating/performing feedback on conditions/situation where a remedial action is needed to avoid the condition/situation if the condition/situation is detrimental to the manufacture of the product (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.

As per Claim 2, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback includes an individual objective specific to one of either the first actor or the second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result (objective) is achieved or the result is inconclusive/incomplete (objective); also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); also see para. 0045, regarding entities from a pool of agents to perform tasks (i.e., objective)).

As per Claim 3, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback includes collective objective with respect to the first actor or the second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result (objective) is achieved or the result is inconclusive/incomplete (objective); also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); also see para. 0045, regarding entities from a pool of agents to perform tasks (i.e., objective)).

As per Claim 4, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the analyzing includes automated artificial intelligence analysis (para. 0008, 0047-0048, 0078, regarding utilization of various artificial intelligence algorithms).

As per Claim 5, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the sensed activity information is associated with a grid within the activity space (para. 0012, 0052, 0077, and 0082, regarding the analysis/task being performed on a region/rectangular regions (i.e., area/grid) of a sensor image). 

As per Claim 6, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 7, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a device and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 8, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a human (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 9, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback is a configuration layout suggestion (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); while “layout” include synonyms of plan, arrangement which are covered by the paragraphs recited above, for a more strict interpretation of graphical location related layout see para. 0052-0053 regarding modalities including configurable data details inclusion areas and exclusion areas (i.e., layout) in a scene from an asset such as camera).

As per Claim 10, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback is a suggested assignment of a type of actor to an activity (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).

As per claim 11, Ellenbogen teaches a system comprising: 
one or more data storage units, the one or more data storage units configured to store information for the engine, including information associated with one or more stations (para. 0097, regarding “Record keeping services 540 and audit and record tracking 550 can record all raw data of platform 500 activity to a data warehouse and data lake for offline analysis and presentation”, also see para. 0080, 0140, 0163, regarding storage and database components maintaining activity/sensor data), 
wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); 
one or more engines (para. 0016, 0019-0020, 0085, 0094-0095, 0172-0173, regarding structural elements of the invention including processors, software components/modules, servers) configured to: 
access information regarding the one or more stations, associated with an activity by one or both of the first actor and the second actor, wherein the information includes sensed activity information corresponding to a condition/situation arising from the [activity] of either the first actor or the second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); 
perform analytics associated with the one or more of the plurality of entities in the station, including analyzing respective activity of the first actor and the second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
forward feedback to one or both the first actor and second actor to avoid the condition/situation, wherein the feedback is based on the results of the analysis (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”; para. 0171, “the current subject matter is not limited to the security domain, but can extend to voice recognition and other domains including physical security, safety, or asset protection; the improvement and/or monitoring of retail environments; real-time sensor feeds; historic sensor feeds; multiple sensors; residential, education, medical, financial, entertainment, industrial, transportation, commercial, law enforcement, military, and/or governmental applications”), and the activity being moving physical object in a product manufacturing environment may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing activity of physical movement of objects in an activity space by actors for a condition/situation arising from the movement; wherein the physical movement of the object is associated with manufacture of a product and identifying/communicating/performing feedback on conditions/situation where a remedial action is needed to avoid the condition/situation if the condition/situation is detrimental to the manufacture of the product (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.

As per claim 12, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of a work envelope, space utilization, and time/motion determination for both the first actor and the second actor (para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection [i.e., motion determination], change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building) [i.e., space utilization]”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video [i.e., work envelope], and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 13, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes utilizing representative and probabilistic models for simulation purposes (para. 0078, 0086, 0098, 0148, regarding various artificial intelligence techniques involving predictive (i.e., probabilistic) models to analyze input sensor/image data).

As per claim 14, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes identification of co-working spaces by overlaying spatial work/task envelope information (Fig. 13, para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image. The input to the object detector is a digital image and the output is an array of bounding boxes and corresponding class labels. An example input image and an example output is illustrated in FIG. 13. The class labels are: person, car, helmet, and motor cycle”, wherein the bounding boxes for objects are overlaid within the work task envelope (image)).

As per claim 15, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein an activity space is determined based upon reach, motion, and action data (para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image [i.e., activity space space]. The input to the object detector is a digital image and the output is an array of bounding boxes and corresponding class labels. An example input image and an example output is illustrated in FIG. 13. The class labels are: person, car, helmet, and motor cycle”; also see para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection, change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building)”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video [i.e., work envelope], and the task is to identify presence of a person within a region of the image (activity space/station)).

As per claim 16, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes utilization of spatio- temporal representations to determine the relative position of the assembly line, the first actor, and the second actor (Note that “to determine the relative position of the assembly line, the first actor, and the second actor” is merely an intended use which does not distinguish the invention over prior art. Regardless, assembly line and actors are recited at a high level of generality and are equivalent to any work space/physical area and objects/entities, respectively; and Ellenbogen teaches these limitations as follows: para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image [i.e., work space]. The input to the object detector is a digital image and the output is an array of bounding boxes and corresponding class labels. An example input image and an example output is illustrated in FIG. 13. The class labels are: person, car, helmet, and motor cycle”; also see para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection, change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building)”).

As per claim 17, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of kinematic and dynamic properties of the assembly line, the first actor, and the second actor (Note that assembly line and actors are recited at a high level of generality and are equivalent to any work space/physical area and objects/entities, respectively; and Ellenbogen teaches these limitations as follows: para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection [i.e., kinematic dynamic], change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building) [i.e., kinematic dynamic properties within work environment/image]”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video [i.e., work envelope], and the task is to identify presence of a person within a region of the image (activity space/station)).

As per claim 18, Ellenbogen in view of Markham teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of safer parts of a work envelope (para. 0077, regarding “determining status of a scene or environment (e.g., cleanliness, feeling of safety, weather conditions)”, also see para. 0171, regarding “the current subject matter … can extend to … other domains including physical security, safety, or asset protection”).

As per claim 19, Ellenbogen teaches one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method ((Abstract and claim 1 and 20)) comprising: 
accessing in real time respective information associated with a first actor and a second actor, including sensed activity information corresponding to a condition/situation associated with [activity] by either the first actor or second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; see para. 0045, 0062, 0079, 0147, 0150, 0166, 0170, regarding real-time processes of the invention), 
analyzing the information in real time, including analyzing potential impact of the condition/situation (para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; see para. 0045, 0062, 0079, 0147, 0150, 0166, 0170, regarding real-time processes of the invention); and 
forwarding respective feedback in real time based on the results of the analysis to one or more of the first actor and second actor that participate in activity, wherein the feedback is directed to avoidance of the condition/situation (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); see para. 0045, 0062, 0079, 0147, 0150, 0166, 0170, regarding real-time processes of the invention).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”; para. 0171, “the current subject matter is not limited to the security domain, but can extend to voice recognition and other domains including physical security, safety, or asset protection; the improvement and/or monitoring of retail environments; real-time sensor feeds; historic sensor feeds; multiple sensors; residential, education, medical, financial, entertainment, industrial, transportation, commercial, law enforcement, military, and/or governmental applications”), and the activity being moving physical object in a product manufacturing environment may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing the information, including analyzing potential impact of the condition/situation - associated with movement - on the manufacture of a product; wherein the physical movement of the object is associated with manufacture of a product and identifying/communicating/performing feedback on conditions/situation where a remedial action is needed, wherein the feedback is directed to avoidance of the condition/situation if the condition/situation is detrimental to the manufacture of the product (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.

As per claim 20, Ellenbogen in view of Markham teaches one or more non-transitory computing device-readable storage [media] as recited in claim 19. Ellenbogen further teaches wherein the accessing includes continually sensing activity associated with the first actor and a second actor (para. 0045, 0166, regarding real-time sensor feed analysis wherein pool of agents to perform tasks; also see para. 0136, regarding “Dynamic data, on the other hand, can be continuously created and updated over the course of any task execution”).

As per claim 21, Ellenbogen in view of Markham teaches one or more non-transitory computing device-readable storage [media] as recited in claim 19. Ellenbogen further teaches wherein the analyzing includes determining respective activity spaces associated with the first actor and a second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0045, regarding pool of agents performing tasks, para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

Response to Arguments
Applicant’s arguments filed on 5/3/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on claim rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn where the amendments remedy the identified deficiencies.

Arguments on claim rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to an abstract idea. Examiner respectfully disagrees.
	Applicant’s arguments for the mental processes focus on the limitations identified as abstract allegedly cannot be performed in human mind. Under broadest reasonable interpretation, claimed invention merely makes a judgement of whether a condition or situation is detrimental to the manufacture of a product based on evaluating data on actors/activities, which clearly can be performed in a human mind. Note that the source of some information being sensors/sensed are simply labels and no technical details/elements of the sensors are involved in the identified abstract idea.
	Further claims are directed to certain methods of organizing human activity based on fundamental economic practice (mitigation of activity information and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (following rules to facilitate analysis of activities involving multiple actors).
Regarding applicant’s arguments that some dependent claims recite robots:
NOTE THAT NO ROBOTS ARE RECITED IN CLAIMS 8, 9, AND 10. CONSIDERING THE WORD “DEVICE” AS ROBOT IS AN EXTREMELY NARROW INTERPRETATION OF THE TERM WHICH MAY MEAN A WIDE SPECTRUM OF THINGS INCLUDING A GENERIC COMPUTER/PROCESSOR, A NON-ELECTRONIC EQUIPMENT OR AN ALGORITHM. BELOW ARE THE LATEST FORM OF THESE CLAIMS. 

    PNG
    media_image1.png
    286
    832
    media_image1.png
    Greyscale


Arguments on claim rejections under 35 U.S.C. 103:
Applicants argued that the references do not teach “accessing respective information associated with a physical movement of an object by a by one or both of the first actor and the second actor, and forwarding respective feedback based on results of the analysis to one or both of the first actor and the second actor to avoid the condition/situation if the condition/situation is detrimental to the manufacture of the product”. Examiner respectfully disagrees.
	Ellenbogen teaches at least in Abstract, Claim 1, para. 0012, 0123, 0007, 0062, 0078, 0123-0130, 0150 regarding accessing activity information associated with actors and data including sensor/sensed data, and communicating the feedback between actors of the system . Markham supplements Ellenbogen with at least the teachings in Claims 6 and 20, and Col. 25 that the activity is related to movement and the goal is to avoid/remedy a negative effect on manufactured product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624